UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 15, 2013 (May 5, 2013) BITZIO, INC. (Exact name of registrant as specified in its charter) Nevada 000-51688 16-1734022 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 548 Market Street, Suite 18224 San Francisco, CA 94104 (Address of principal executive offices) (zip code) (213) 400-0770 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Effective May 5, 2013, Robert W. Garnettresigned as our Chief Financial Officer and as a member of our Board of Directors. Mr. Garnett was a member of our Audit Committee. Mr. Garnett’s resignation was not the result of any disagreement with our operations, policies, or practices. Item 9.01Financial Statements and Exhibits (d) Exhibits: Exhibit Number Description Resignation Letter of Robert W. Garnett dated as of May 5, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Bitzio, Inc. Dated: May 15, 2013 By: /s/ Peter Henricsson Peter Henricsson Chief Executive Officer and President 3
